Per Curiam,
All of the questions raised by the assignments of error are clearly stated and fully considered in the opinion filed by the learned trial judge in overruling the defendant’s motion in arrest of judgment and for new trial. Notwithstanding the able and learned argument of appellant’s counsel we are unanimously of opinion that they were correctly decided and that further discussion by us is not needed in order to clearly present the questions involved or to vindicate the conclusion at which we have arrived. The assignments of error are overruled, the judgment is affirmed, and the record is remitted to the Court of Quarter Sessions of Bucks County for the purpose of execution, and to that end it is ordered that the defendant appear in that court at such time as he may be there called, and that he be by that court committed until he has complied with his sentence, or any part of it that had not been performed at the time this appeal became a supersedeas.